IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CP-00620-COA

ERIC LAQUINNE BROWN A/K/A ERIC L.                                           APPELLANT
BROWN A/K/A ERIC BROWN

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          04/10/2017
TRIAL JUDGE:                               HON. THOMAS J. GARDNER III
COURT FROM WHICH APPEALED:                 PONTOTOC COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    ERIC LAQUINNE BROWN (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JOSEPH SCOTT HEMLEBEN
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                               AFFIRMED: 05/22/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., CARLTON, FAIR AND WESTBROOKS, JJ.

       FAIR, J., FOR THE COURT:

¶1.    In 1999, Eric Brown pled guilty to killing his girlfriend and their unborn child. This

is his fifth motion for post-conviction relief. Brown contends that under Sanders v. State,

9 So. 3d 1132, 1136 (¶16) (Miss. 2009), he should not have been allowed to plead guilty

without an on-the-record competency hearing. He has raised this issue before, and we found

Brown’s claims time- and successive-writ barred because Sanders does not apply

retroactively. Brown v. State, 198 So. 3d 325, 325 (¶1) (Miss. Ct. App. 2015). For the same

reasons as before, we affirm the dismissal of this latest PCR motion.

¶2.    AFFIRMED.
    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                2